DETAILED ACTION
This Action is a response to the reply received 22 September 2021. Claims 1, 9-13 and 15-19 are amended; claims 6 and 14 are canceled; claims 21 and 22 are newly added. Claims 1-5, 7-13 and 15-22 remain pending for examination. In response to the amendments to claims 9-13 and 15-19, the claim interpretations under 35 U.S.C. 112(f) are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 December 2021 is being considered by the examiner.

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin, Jan, U.S. 2004/0168005 A1 (hereinafter referred to as “Civlin”) in view of Venkatasubramanian et al., U.S. 2016/0179700 A1 (hereinafter referred to as “Venkatasubramanian”).

Regarding claim 1, Civlin teaches: A method (Civlin, e.g., Abs., “a method for interrupting a program …”), comprising: 
executing software code comprising a plurality of execute packets … (Civlin, e.g., FIG. 1, program 102 comprising instructions; see also, e.g., ¶16, “program 102 includes a series of program instructions …” Examiner’s note: the Specification uses “execute packet” and instruction in the alternative (see, e.g., Spec. at ¶¶13-18) and defines an execution packet ; 
responsive to the first … [[an]] execute packet  (Civlin, e.g., ¶5, “a method for interrupting a program … threshold of a hardware performance counter is adjusted …” See also, e.g., ¶6, “In one embodiment, the hardware performance counter is an instruction counter …”); and 
responsive to the value of the test counter register being equal to a terminal value, triggering an event to be handled by the software code (Civlin, e.g., ¶17, “To interrupt program 102 using hardware performance counter 104, threshold 104b is adjusted to a desired value … When the current value of counter 104a reaches threshold 104b, hardware performance counter 104 gives rise to interrupt 106, which interrupts the execution of program 102 and passes control to monitor code 108 … monitor code can execute any desired monitoring functionality relative to program 102, e.g., debugging …” Examiner’s note: events include interrupts (see, e.g., Spec. ¶64)).
Civlin does not teach that the execute packet comprises a plurality of instructions executed in parallel. However, Venkatasubramanian does teach: [a plurality of execute packets] including a first execute packet, wherein each execute packet of the plurality of execute packets comprises a respective plurality of instructions to be executed in parallel, and wherein the first execute packet comprises a first plurality of instructions to be executed in parallel … the first plurality of instructions of the first execute packet being executed in parallel (Venkatasubramanian, e.g., ¶53, “All instructions executing in parallel constitute an execute packet. An execute packet can contain up to nine instructions. Each instruction in an execute packet must use a different functional unit …”) for the purpose of compiling certain groups of instructions to execute in parallel (Venkatasubramanian, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin to provide that the execute packet comprises a plurality of instructions executed in parallel because the disclosure of Venkatasubramanian shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring program execution and initiating interrupts to provide that the execute packet comprises a plurality of instructions executed in parallel for the purpose of compiling certain groups of instructions to execute in parallel (Venkatasubramanian, Id.).

Regarding claim 8, the rejection of claim 1 is incorporated, and Civlin further teaches: wherein advancing comprises incrementing (Civlin, e.g., ¶6, “hardware performance counter is an instruction counter … threshold of the hardware performance counter is set to an interrupt trigger value … above a current value of the hardware performance counter …” Examiner’s note: a counter being used to count instructions until reaching a threshold above a current value is an incrementing counter (i.e., it counts upward a number of executed instructions)) and the terminal value is specified by a program executed by the data processor core (Civlin, e.g., ¶6, “threshold of the hardware performance counter is adjusted using a driver that communicates with the operating system.” Examiner’s note: see also, e.g., FIG. 2, showing driver 170 in communication with OS 180 which communicate with (i.e. execute via) CPU 152 (i.e., a processing unit comprising one or more cores)).
Regarding claim 9, Civlin teaches: A system, comprising: a data processor core that is configured to test software code (Civlin, e.g., FIG. 2, showing CPU 152), the software code comprising a plurality of execute packets that includes a first execute packet (Civlin, e.g., FIG. 1, showing program 102 comprising instructions, wherein Applicants’ Specification uses “execute packet” and instruction in the alternative (see, e.g., Spec. at ¶¶13-18) and defines an execution packet alternatively as one or more instructions that can be executed together (see, e.g., Spec. at ¶¶21-22 and 55)); 
an event test circuit coupled to the data processor core, the event test circuit comprising a test counter register (Civlin, e.g., FIG. 1 and ¶16, disclosing hardware performance counter 104 including counter 104a and threshold 104b), the event test engine configured to: 
responsive to the first plurality of instructions of the first [[an]] execute packet of the software code being executed … by the data processor core, advance a value of the test counter register (Civlin, e.g., ¶5, “a method for interrupting a program … threshold of a hardware performance counter is adjusted …” See also, e.g., ¶6, “In one embodiment, the hardware performance counter is an instruction counter …”); and 
responsive to the value of the test counter register being equal to a terminal value, trigger an event to be handled by the software code (Civlin, e.g., ¶17, “To interrupt program 102 using hardware performance counter 104, threshold 104b is adjusted to a desired value … When the current value of counter 104a reaches threshold 104b, hardware performance counter 104 gives rise to interrupt 106, which interrupts the execution of program 102 and passes control to monitor code 108 … monitor code can execute any desired monitoring functionality relative to program 102, e.g., debugging …” Examiner’s note: events include interrupts (see, e.g., Spec. ¶64)).
Civlin does not teach that the execute packet comprises a plurality of instructions executed in parallel. However, Venkatasubramanian does teach: [a plurality of execute packets] that includes a first execute packet … wherein the first execute packet comprises a first plurality of instructions to be executed in parallel … the first plurality of instructions of the first execute packet being executed in parallel (Venkatasubramanian, e.g., ¶53, “All instructions executing in parallel constitute an execute packet. An execute packet can contain up to nine instructions. Each instruction in an execute packet must use a different functional unit …”) for the purpose of compiling certain groups of instructions to execute in parallel (Venkatasubramanian, ibid.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin to provide that the execute packet comprises a plurality of instructions executed in parallel because the disclosure of Venkatasubramanian shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring program execution and initiating interrupts to provide that the execute packet comprises a plurality of instructions executed in parallel for the purpose of compiling certain groups of instructions to execute in parallel (Venkatasubramanian, Id.).

Claim 16 is rejected for the additional reasons set forth in the rejection of claim 8 above.

Claim 17 is rejected for the reasons set forth in the rejection of claim 9 above. Examiner notes that the system of claim 17 is the same as the system of claim 9, with the exception that it lacks the data processor core, but instead merely comprises the event test engine configured to couple to a data processor core.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin in view of Venkatrasubramanian, and in further view of Mattheis, Karl-Heinz, U.S. 5,968,159 (hereinafter referred to as “Mattheis”).

Regarding claim 2, the rejection of claim 1 is incorporated, but Civlin in view of Venkatrasubramanian does not teach that the triggered event comprises an event type and priority specified by event number and priority fields of a control register. However, Mattheis does teach: wherein the triggered event further comprises an event type specified by an event number field of a control register and an event priority specified by a priority field of the control register (Mattheis, e.g., 3:41-59, “service request control register … 8 bit field xxSRPN determines the interrupt or a direct memory access priority number … bit xxTS (‘type of service’) controls whether a standard interrupt or a direct memory access service will be requested when the associated event … occurs …”) for the purpose of providing configurable interrupt processing (Mattheis, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin in view of Venkatrasubramanian to provide that the triggered event comprises an event type and priority Id.).

Claims 10 and 18 are rejected for the reasons set forth in the rejection of claim 2 above.

Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin in view of Venkatrasubramanian and Mattheis, and in further view of Galijasevic et al., U.S. 9,964,668 B1 (hereinafter referred to as “Galijasevic”).

Regarding claim 3, the rejection of claim 2 is incorporated, but Civlin in view of Venkatrasubramanian and Mattheis does not more particularly teach triggering the event responsive to the priority being higher than a current operating priority, and not triggering the event otherwise. However, Galijasevic does teach: triggering the event responsive to the event priority being higher than a current operating priority of the software code; and not triggering the event responsive to the event priority being lower than the current operating priority of the software code (Galijasevic, e.g., 13:14-44, “during execution of the current ISR, hardware interrupt block 128 may receive and handle asynchronous interrupts of higher priority … disabling equal-priority and lower-priority asynchronous interrupts … In one embodiment, a later-arriving lower or equal-priority interrupt may have to wait for the completion of the servicing of a higher-priority interrupt …” Examiner’s note: an event may comprise an interrupt as discussed above. Further, disabling or delaying of a lower-priority interrupt are both examples of “not triggering” the interrupt) for the purpose of initiating an interrupt with a higher priority than a currently executing operation (Galijasevic, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin in view of Venkatrasubramanian and Mattheis to provide for triggering the event responsive to the priority being higher than a current operating priority, and not triggering the event otherwise because the disclosure of Galijasevic shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring program execution and initiating interrupts to provide for triggering the event responsive to the priority being higher than a current operating priority, and not triggering the event otherwise for the purpose of initiating an interrupt with a higher priority than a currently executing operation (Galijasevic, Id.).

Claims 11 and 19 are rejected for the reasons given in the rejection of claim 3 above.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin in view of Venkatrasubramanian, and in further view of Myers et al., U.S. 2019/0332520 A1 (hereinafter referred to as “Myers”).

Regarding claim 4, the rejection of claim 1 is incorporated, and Civlin further teaches: prior to advancing the value of the test counter register, loading the test counter register with a test value (Civlin, e.g., ¶21, “threshold associated with the data cache miss counter should be set to the value of X + Y …” Examiner’s note: the threshold is set prior to the execution of a testing period comprising an event initiated once a counter reaches said threshold, wherein said counter is loaded with a current count, and said threshold value is set to a desired threshold value).
	Civlin in view of Venkatrasubramanian does not teach updating the test value responsive to a triggered event, and loading the counter with the updated value. However, Myers does teach: responsive to triggering the event, updating the test value to an updated test value; and loading the test counter register with the updated test value (Myers, e.g., ¶356, “trace controller 700 includes a high-count-ensuring code 1120 in an exception handler 1108 … upon execution set the distance variable to a value which is not less than the high-count threshold 726. Thus, continued tracing while handling an exception may be ensured without incurring the computational cost of calling and executing the trace enabler 718 inside the exception handler. Instead, tracing is continued by setting the distance variable sufficiently high to trace the desired portion (typically all) of the exception handler 1108.” Examiner’s note: the high-count threshold 726 is a number of steps / instructions to be traced, after which threshold being reached tracing may stop. This value is altered in response to the triggering of an event (an exception handler) and the high count value is updated with the altered value, whereupon further tracing is accomplished based on the new value) for the purpose of updating a tracing instruction count after initiating an exception handling routine to ensure that sufficient tracing thereof will be performed (Myers, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin in view Id.).

Claim 12 is rejected for the reasons given in the rejection of claim 4 above.

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin in view of Venkatrasubramanian, and in further view of Suzuki et al., U.S. 4,667,285 (hereinafter referred to as “Suzuki”).

Regarding claim 5, the rejection of claim 1 is incorporated, but Civlin in view of Venkatrasubramanian does not teach not advancing the test counter register value when the data processor core is stalled. However, Suzuki does more particularly teach: responsive to the data processor core being stalled, not advancing the value of the test counter register (Suzuki, e.g., 3:54-4:4, “HALT signal … changes its level … is not effective until execution of instruction is completed … after which the system stops its execution … increment of the program counter … is stopped …” Examiner’s note: Civlin, cited above with respect to the rejection of claim 1, incorporated herein, discloses a counter that only increments upon execution of an instruction. A stalled core executes no instruction, which would therefore result in no incrementing; however, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin in view of Venkatrasubramanian to provide for advancing the test counter register value when the data processor core is stalled because the disclosure of Suzuki shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring program execution and initiating interrupts to provide for advancing the test counter register value when the data processor core is stalled for the purpose of not updating a counter during stopped execution (Suzuki, Id.).

Claims 13 and 20 are rejected for the reasons given in the rejection of claim 5 above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Civlin in view of Venkatrasubramanian, and in further view of Moyer, William C., U.S. 2007/0234017 A1 (hereinafter referred to as “Moyer”).

Regarding claim 7, the rejection of claim 1 is incorporated, but Civlin in view of Venkatrasubramanian does not more particularly teach decrementing a counter until a terminal value of zero. However, Moyer does teach: wherein advancing comprises decrementing and the terminal value is zero (Moyer, e.g., ¶20, “count the number of occurrences of a particular instruction … assert the breakpoint request signal 130 once the count has met or exceeded a certain threshold … zero in a decrementing counter”) for the purpose of decrementing an initial value until reaching a stop condition comprising a threshold value of zero (Moyer, ibid.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method for monitoring program execution and initiating interrupts at configurable intervals as taught by Civlin in view of Venkatrasubramanian to provide for decrementing a counter until a terminal value of zero because the disclosure of Moyer shows that it was known to those of ordinary skill in the pertinent art to improve a system and method for monitoring program execution and initiating interrupts to provide for decrementing a counter until a terminal value of zero for the purpose of decrementing an initial value until reaching a stop condition comprising a threshold value of zero (Moyer, Id.).

Claim 15 is rejected for the reasons given in the rejection of claim 7 above.

Response to Arguments
In the Remarks, Applicant Argues: The combination of Civlin and Venkatasubramanian does not render the independent claims obvious. Civlin provides for an instruction counter without further description. While Venkatasubramanian discloses an execute packet comprising a plurality of instructions to be executed in parallel, the Action does not describe advancing a test counter register responsive to an execute packet comprising a plurality of instructions being executed in parallel.

Examiner’s Response: Civlin provides for an instruction counter register which counts a number of instructions executed, but leaves open whether said instructions may be executed in parallel or otherwise. Venkatasubramanian shows that an execute packet may be comprised of instructions to be executed in parallel. Whether said instructions execute in parallel or otherwise does not prevent their being counted. In other potential claim recitations providing additional detail regarding how the executing of the instructions in parallel alters the means by which said instructions and/or packets are counted, a distinction may be drawn. However, as the claims are currently presented, an execute packet containing, for example, four instructions to be executed in parallel may result in incrementing the counter register by four, which would be consistent with Civlin’s disclosure of an instruction counter. That the counter is incremented “responsive to” the instructions being executed in parallel merely requires that the counter be incremented based on said execution, but does not more specifically recite any means or restriction for so doing. Accordingly, the amendments to the independent claims do not clearly distinguish over the combination of references as provided above.
	Examiner has updated the search and finds that the newly presented claims 21 and 22 contain subject matter which would be allowable if incorporated into the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
Avisror et al., U.S. 2019/00294536 A1, teaches systems and methods for prioritizing tests based on code coverage correlation, but does not teach writing a higher priority to a priority field than the software code while iterating through a first test loop after each of a first subset of 
Cohen et al., U.S. 8,522,083 B1, teaches systems and methods for prioritizing subsets of test scenarios based on test scenario priorities, but does not teach writing a higher priority to a priority field than the software code while iterating through a first test loop after each of a first subset of execute packets and a lower priority to the priority field than the software code while iterating through a second test loop after each of a second subset of execute packets;
Ekambaram et al., U.S. 2018/0121319 A1, teaches systems and methods for prioritizing debugging of subsets of code components based on fragility scores, but does not teach writing a higher priority to a priority field than the software code while iterating through a first test loop after each of a first subset of execute packets and a lower priority to the priority field than the software code while iterating through a second test loop after each of a second subset of execute packets; and
Jain et al., U.S. 2016/0004626 A1, teaches systems and methods for prioritizing subsets of code to be tested based on code coverage and risk factors, but does not teach writing a higher priority to a priority field than the software code while iterating through a first test loop after each of a first subset of execute packets and a lower priority to the priority field than the software code while iterating through a second test loop after each of a second subset of execute packets.
Examiner has identified particular references contained in the prior art of record within the body of this action for the convenience of Applicant.  Although the citations made are representative of the teachings in the art and are applied to the specific limitations within the enumerated claims, the teaching of the cited art as a whole is not limited to the cited passages.  Other passages and figures may apply.  Applicant, in preparing the response, should consider 
Examiner respectfully requests that, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist Examiner in prosecuting the application.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  See 37 C.F.R. 1.111(c).
Examiner interviews are available via telephone and video conferencing using a USPTO-supplied web-based collaboration tool. Applicant is encouraged to submit an Automated Interview Request (AIR) which may be done via https://www.uspto.gov/patent/uspto-automated-interview-request-air-form, or may contact Examiner directly via the methods below.
Any inquiry concerning this communication or earlier communication from Examiner should be directed to Andrew M. Lyons, whose telephone number is (571) 270-3529, and whose fax number is (571) 270-4529.  The examiner can normally be reached Monday to Friday from 10:00 AM to 6:00 PM EST.            If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Wei Zhen, can be reached at (571) 272-3708.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.            Information regarding the status of an application may be obtained from the Patent http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191